Citation Nr: 0200151	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a neuropsychiatric 
disorder secondary to service connected disability from 
asthma.

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.A.J-O.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from February 1978 to October 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in which the regional 
office (RO) denied an increased rating for bronchial asthma, 
currently evaluated 30 percent disabling, and denied service 
connection for a neuropsychiatric disorder, diagnosed as 
depressive disorder not otherwise specified and claimed to be 
secondary to the veteran's service-connected disability from 
asthma.


FINDINGS OF FACT

1.  The veteran's disability from a neuropsychiatric disorder 
diagnosed as depressive disorder not otherwise specified was 
not incurred in active military service nor is such 
disability proximately due to or the result of his service-
connected disability from asthma.

2.  The veteran's bronchial asthma is manifested by 
complaints of daily asthma attacks, dyspnea from exertion 
after stair climbing, with daily use of inhaler medications 
resulting in control of asthma symptoms.

3.  The record contains no evidence that the veteran has 
needed at least monthly treatment by a physician for required 
care of exacerbations, or that he has required intermittent 
(at least 3 times per year) systemic oral or parenteral 
corticosteroids.

4.  Pulmonary function testing does not show forced 
expiratory volume in one second (FEV-1) of 40 to 55 percent 
of predicted value or a ratio of FEV-1 to forced vital 
capacity (FVC) of between 40 to 55 percent.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
neuropsychiatric disorder diagnosed as depressive disorder 
not otherwise specified.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).

2.  The criteria for a schedular evaluation in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

VA has secured all medical records that the veteran has 
indicated are pertinent to his claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  VA's duty to assist the 
claimant in this regard accordingly has been satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (c)).  

In addition, the veteran has been advised of the evidence 
that would be necessary for him to substantiate his claim, by 
means of the statement of the case that was issued during the 
appellate process.  He was also notified of the evidence 
needed for his claim, and of other matters, in a letter dated 
in August 2001.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified at 38 U.S.C. § 5103(a)).  The requirements 
set forth in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, (2000), with regard to notice 
and development of the veteran's claim, have been satisfied.

I.  Service Connection for a Neuropsychiatric Disorder

The veteran contends that he has current disability from a 
neuropsychiatric disorder diagnosed as depressive disorder 
not otherwise specified.  He further contends that the 
disability is proximately due to or the result of his service 
connected disability from asthma.  For the following reasons 
and bases, the Board concludes that the veteran is not 
entitled to service connection for a neuropsychiatric 
disorder diagnosed as depressive disorder not otherwise 
specified.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2001).

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment for a neuropsychiatric 
disorder.  At the time of his medical examination for 
separation from service, he denied having depression, 
excessive worry, and other nervous trouble of any sort.  A 
medical board examiner found the veteran to be 
psychiatrically normal.

The record contains evidence which suggests that the veteran 
has current disability from a neuropsychiatric disorder.  A 
VA treatment note dated in September 1999 documents the 
veteran's subjective complaints of depressive feelings.  In 
February 2000, the veteran was referred by a VA examiner for 
a psychiatric evaluation with a provisional diagnosis of 
depression and anxiety.

Pursuant to a claim filed in July 2000, the veteran was 
afforded a VA neuropsychiatric examination in October 2000.  
By way of history, it was noted that the veteran had been 
hospitalized for treatment of alcohol dependence in 1990.  At 
the time of the examination, he was working as a security 
guard and living alone.  His current complaints were of 
nervousness and depression.  He attributed his symptoms to 
his wife having abandoned him and that he was homeless for a 
period of time.  On examination, the veteran was clean, and 
adequately dressed and groomed.  His mood was depressed.  His 
affect was constricted.  His attention, concentration and 
memory were good.  His speech was clear and coherent.  He 
exhibited good impulse control, without indications of 
suicidal or homicidal ideation or hallucinations.  Insight 
and judgment were fair.  The reported diagnosis were alcohol 
dependence and depressive disorder, not otherwise specified.  
The veteran's psychosocial and environmental problems were 
reportedly unspecified.  The examiner expressed his opinion, 
based on a review of the veteran's record, history and the 
evaluation, that there was no evidence to show that the 
veteran's neuropsychiatric disorder was secondary to his 
service-connected bronchial asthma.

During the veteran's April 2001 hearing before a hearing 
officer at the RO, a private psychiatrist testified that he 
had seen the veteran since June 2000.  According to the 
psychiatrist, after review of the veteran's medical records, 
he concluded that the veteran had major depression rather 
than an unspecified depression.  According to the 
psychiatrist, the veteran's depression began soon after his 
separation from service.  To support his opinion, the 
psychiatrist alluded to two "serious" suicide attempts by 
the veteran.  The psychiatrist concluded his testimony by 
stating that the veteran suffered depression due to his 
physical conditions, including asthma, hyperthyroidism, and 
exogenous obesity.  

The veteran was afforded another VA neuropsychiatric 
examination in May 2001.  The examiner had reviewed the 
veteran's medical record as well as the claims folder.  The 
examiner noted that the veteran had no history of psychiatric 
hospitalizations or treatment.  The veteran reported that he 
was being treated by a private psychiatrist and was taking 
Doxepin.  The examiner described the veteran's complaints 
about depression as vague, but noted that the veteran had 
multiple medical problems including hypothyroidism, asthma, 
and possibly sleep apnea.  On examination, the veteran had 
psychomotor retardation.  His contact with reality was 
adequate.  His answers to questions were relevant and 
coherent.  He showed no evidence of delusions, hallucination, 
or suicidal or homicidal ideation.  His mood was not 
depressed but hypoactive.  He was well oriented.  His memory 
and intellectual functioning were average.  His judgment was 
fair.  His insight was poor.  The examiner reported diagnoses 
of alcohol dependence in alleged remission and depressive 
disorder.  The examiner elaborated that it was very possible 
that the veteran psychomotor retardation and depression were 
related to his hypothyroidism because he had not been 
following the recommended treatment.  It was the examiner's 
"definite" opinion that the veteran's emotional symptoms 
were in no way related to his bronchial asthma.

The Board has considered and weighed all the evidence in the 
record.  The Board finds that the veteran's disability from a 
depressive disorder was not incurred during his active 
military service and is not proximately due to or the result 
of his service connected disability from bronchial asthma.  

The determinative question in this case is not whether the 
veteran has a depressive disorder.  Rather, it is whether the 
disorder is proximately due to or the result of a service-
connected disability.

In weighing and balancing the evidence concerning this 
question, the evidence that supports the claim consists of 
the opinion of Dr. J., in his testimony and in his June 2000 
statement.  

The evidence against the claim includes two opinions from VA 
psychiatrists, contained in the July 2000 and May 2001 
examination reports.  Both psychiatrists concluded that the 
veteran's psychiatric disorder - however diagnosed - was not 
related to his service-connected asthma.  In addition, it is 
notable that the treatment records also do not mention any 
link or relationship between the veteran's service-connected 
asthma and a psychiatric disorder.  

The preponderance of the evidence indicates that there is no 
relationship between the veteran's depressive disorder and 
his service connected disability from bronchial asthma.  Both 
VA examiners unequivocally concluded that no such 
relationship exists.  The second examiner had reviewed the 
veteran's medical record and his claims file, and interviewed 
the veteran.  Dr. J. has not put forth a persuasive 
explanation for his opinion, which is not shared by any other 
psychiatrist of record.  

Therefore, for the foregoing reasons and bases, the Board 
further concludes that the veteran is not entitled to service 
connection for a neuropsychiatric disorder diagnosed as 
depressive disorder not otherwise specified.

II.  Increased Rating for Asthma

Service medical records reflect that the veteran was treated 
with medication for respiratory complaints including asthma, 
shortness of breath, and pain or pressure in his chest.  A 
report of a medical board evaluation dated in July 1985 
contains a diagnosis of allergic bronchial asthma.

The RO granted service connection for asthma in an October 
1986 rating decision.  The disability was rated 10 percent, 
effective from the date of the veteran's separation from 
service.  Pursuant to a claim filed by the veteran in October 
1999 the RO, in an April 2000 rating decision, awarded an 
increased rating of 30 percent for bronchial asthma, 
effective from the date of receipt of the veteran's October 
1999 claim.  The veteran has appealed that decision.  He 
contends that his disability from bronchial asthma warrants a 
rating higher than 30 percent.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Separate diagnostic 
codes identify the various disabilities.  

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Here, the RO has evaluated the veteran's service-connected 
asthma utilizing Diagnostic Code 6602, which rates bronchial 
asthma based on results of pulmonary function tests, the 
required treatment, and the frequency and severity of 
asthmatic attacks.  A 30 percent rating is assigned where 
forced expiratory volume in one second (FEV-1) is in the 
range from 56 to 70 percent of predicted value, or; the ratio 
of FEV-1 to forced vital capacity (FVC) is in the range from 
56 through 70 percent, or; there is the need for daily 
inhalation or oral bronchodilator therapy, or; need of 
inhalational anti-inflammatory medication.  

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ratio of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

A 100 percent rating is assigned pronounced bronchial asthma 
where FEV-1 is less that 40 percent of predicted value, or; 
the ratio of FEV-1 to FVC is less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; which requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.96, Diagnostic Code 6602 (2001).

A VA outpatient treatment note dated in December 1998 
indicates that the veteran's chest was clear to auscultation 
and percussion.  In June 1999, the veteran was referred to a 
VA pulmonary clinic with a provision diagnosis of bronchial 
asthma.  He gave a history of cough, shortness of breath, and 
wheezing after physical exertion.  On examination, his chest 
was clear to auscultation.  

A private treatment note dated in early August 1999 documents 
the veteran's private medical treatment for an 
"exacerbation" of bronchial asthma.  In a letter dated 
later in August 1999, a physician reported that the veteran 
had been treated in his office within the last three years 
and was still undergoing treatment for bronchial asthma, as 
well as other disorders.

The veteran underwent a VA respiratory examination for 
compensation and pension purposes in March 2000.  He reported 
that his asthma attacks had become more frequent during the 
preceding four years but were controlled with medications.  
He claimed that his asthma attacks occurred daily.  His 
complaints included dyspnea from the exertion of climbing two 
flights of stairs.  He told the examiner that he went to work 
with asthma attacks controlled by medication.  The examiner 
noted that the veteran was using two inhaler medications.  
The veteran denied a history of hospital admissions for 
asthma exacerbations, bronchitis, or pneumonia.  On 
examination, the veteran was in no acute distress.  His chest 
expansion was symmetrical.  His lungs were clear to 
auscultation.  There were no wheezes, rales, or rhonchi.  
There was no evidence or history of cor pulmonale.  The 
veteran's extremities had no clubbing or cyanosis.  A chest 
X-ray showed normal heart and lungs.  The X-ray report 
contains an impression of absence of active of pulmonary 
disease.  On pulmonary function testing (PFT), FEV-1 was 87 
percent of predicted prior to bronchodilator use and the 
ratio of FEV-1 to FVC was 82 percent prior to bronchodilator 
use.  The examiner who conducted the clinical examination 
reported a diagnosis of asthma.

The veteran testified in April 2001 and asserted that he had 
daily asthma attacks.  He characterized such attacks as 
"strong" four times per week.  He asserted that he was 
taking daily medication and therapy with a respirator.

The veteran was afforded another VA respiratory examination 
in May 2001.  The examiner noted the veteran's history of 
asthma since 1985 and a 22-year history of cigarette smoking 
at the rate of one pack per day.  The veteran claimed to have 
three to four asthma attacks per week which lasted longer 
than attacks during the previous year.  He told the examiner 
that he needed Albuterol on a daily basis to avoid attacks 
and minimize symptoms.  His current complaints were of 
dyspnea upon climbing one or two flights of stairs.  The 
veteran describe his asthma attacks as involving audible 
wheezing, associated with shortness of breath and chest 
tightness, relieved by use of an Albuterol inhaler.  He 
reported being absent from work two to three days per year 
due to asthma exacerbations.  On examination, the veteran was 
in no apparent distress.  His lungs were clear to 
auscultation.  There were no wheezes or rhonchi.  His 
extremities showed no clubbing or cyanosis.  A chest X-ray 
showed his lungs as clear.  The reported diagnosis was 
asthma.  Pulmonary function test results were recorded as 
FEV-1 of 82 percent of predicted pre-medication, and 83 
percent of predicted post-medication.  The FEV-1/FVC ratio 
was 74 percent pre-medication and 84 percent post medication.

After reviewing the evidence, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for asthma.  The Board finds that the 
veteran's disability from asthma is manifested by complaints 
of daily asthma attacks which are controlled with medication 
by inhalers, with subjective complaints of dyspnea on 
exertion such as when climbing stairs.  The clinical evidence 
of record does not show that he needs at least monthly 
treatment by a physician for required care of exacerbations, 
or that he requires intermittent (at least 3 times per year) 
systemic oral or parenteral corticosteroids.  Neither his 
March 2000 nor his May 2001 pulmonary function test results 
fell within the range that would support the assignment of a 
higher rating.  The Board notes that daily 
inhaler/bronchodilator use is considered under the 30 percent 
evaluation.  Based on the record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's asthma.  As such, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board concludes that the criteria for a 
schedular rating in excess of 30 percent have not been met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, (2001).  

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's disability from bronchial asthma, 
as discussed above, does not approximate the criteria for the 
next higher evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for bronchial asthma, but the medical evidence 
reflects that the required manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization or frequent treatment for his 
bronchial asthma.  Nor is it shown that his disability from 
bronchial asthma, by itself, presents such an unusual 
disability picture or otherwise so markedly interferes with 
his employment as to render impractical the application of 
regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Service connection is denied for a neuropsychiatric disorder 
diagnosed as depressive disorder not otherwise specified.

An increased rating in excess of 30 percent for bronchial 
asthma is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

